Citation Nr: 1310250	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, to include as secondary to a service-connected left knee disability, and, if so whether service connection is warranted. 

2. Entitlement to an increased rating for a left knee disability (previously a left patellofemoral syndrome with degenerative joint disease, status post quadriceps plasty and excision of myositis with patellar tendon transfer) rated as arthritis (Diagnostic Code 5003) greater than 10 percent. 

3. Entitlement to an increased rating for a left knee disability (previously a left patellofemoral syndrome with degenerative joint disease, status post quadriceps plasty and excision of myositis with patellar tendon transfer) rated as subluxation (Diagnostic Code 5257) greater than 10 percent. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to April 1973. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, which denied reopening a claim for service connection for a right knee patellofemoral syndrome with degenerative joint disease, status post medial meniscectomy, finding that new and material evidence had not been submitted, and also denied an increased rating for a left patellofemoral syndrome with degenerative joint disease, status post quadriceps plasty and excision of myositis with patellar tendon transfer. 

The issues have been recharacterized for clarity and ease of use. 

A subsequent May 2007 rating decision reopened and denied the claim for service connection for a right knee disability and continued the 10 percent rating for a left knee disability.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of service connection for a right knee disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2011 a Board hearing was held at the RO before the undersigned; the transcript is of record. 

In September 2011 the Board remanded the claims for further development.  As discussed below, not all development has been completed and further remand is required.   

An October 2012 rating decision granted a separate and compensable rating for the left knee disability based on subluxation (DC 5257) effective August 31, 2006 and assigned a noncompensable rating with a 10 percent rating beginning January 30, 2012, the date of the most recent VA examination.  As this is not a complete grant of benefits, the issue remains on appeal. 
 
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of increased ratings for a left knee disability, rated separately as arthritis and subluxation, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a July 1973 rating decision, the RO denied service connection for a right knee disability.  The Veteran did not timely appeal the decision and no evidence was received in the year following the decision.  Therefore, it is now final. 

2. Evidence submitted since the RO's July 1973 rating decision is not cumulative and redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim for service connection for a right knee disability.

3.  The Veteran had a right knee medical meniscectomy prior to service, so he is not entitled to the presumption of soundness with respect to the right knee.

4.  The service treatment records do not show the right knee condition increased in disability during service, and post-service medical opinion concludes these records show no aggravation.

5.  The Veteran's left knee disability has not caused or aggravated his right knee disability.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim for service connection for a right knee disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2. The criteria for service connection for a right knee disability, to include as secondary to a left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

A September 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the notification letter did not inform the Veteran of the evidence and information necessary to reopen the claim for service connection for a right knee disability in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran is not prejudiced as the claim is reopened. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in September 2006, November 2008, and January 2012.  The examinations were not adequate as to the issue of service connection for a right knee disability, to include as secondary to a left knee disability, as they either did not provide an opinion, or did not provide an opinion with supporting rationale.  As such, an additional opinion was sought.  In November 2012 an independent medical opinion was provided after review of the claims file, which provided a thorough and complete medical opinion with rationale addressing the Veteran's contentions.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
 
New and Material Evidence

The RO denied service connection for a right knee disability, post operative status right medial meniscotomy with early traumatic arthritis, in July 1973.  The Veteran did not appeal the decision and no evidence was received within the year following the decision.  At no time since the decision have any additional relevant service records been obtained.  Therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d) (2012). 

In August 2006 the Veteran filed a claim to reopen entitlement to service connection for a right leg disability secondary to his left leg disability.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).

The Veteran contends that his current right knee disability is due to favoring it over his service connected left knee, which has worsened over time. 

The evidence received since the July 1973 RO decision includes a January 2012 VA examiner's opinion that the Veteran's right knee problems were aggravated by the service connected left knee. 

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically a positive nexus opinion.  In determine whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.


Service connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Direct service connection  

In an October 1970 entry medical examination the Veteran was noted to have had successful surgery on his right knee.  He was examined and it was noted that the right knee was not currently disabling (NCD).  Prior to service, in 1969, the Veteran had a right medial meniscectomy.  A meniscectomy is the removal of part of the meniscus.  The Board finds that the right knee injury, the removal of part of the right meniscus, noted at entrance to service in an examination report is a pre-existing injury, and therefore the Veteran's right knee is not presumed sound upon entry.  Therefore in order to establish direct service connection, the question is whether the pre-existing right knee injury was aggravated by service.  38 C.F.R. § 3.303(a).   

A preexisting injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service.  38 C.F.R. § 3.306(a).  An increase in a disability may be shown by evidence produced by the claimant, with VA fulfilling its duty to assist, which is at least in equipoise, that the preexisting injury increased in severity during service, other than a temporary increase.  

If the presumption of aggravation attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progress of the disease or injury.     

The Veteran was in service for almost two and a half years.  Following a left knee injury in 1972 and subsequent surgery with three month hospitalization, in January 1973 a medical evaluation board (MEB) found he was no longer fit for service based upon his left knee disability and respiratory disability.  During his period of service, there were two complaints of right knee pain, at most.  Shortly after entry to service, in December 1970, the Veteran was seen for complaints of right knee pain.  An August 1972 examination revealed a history of right medial meniscectomy with no residuals.  In November 1972 he complained of chronic knee pain however there is no indication which knee he is referring to, and the Veteran had just had surgery on his left knee in June 1972 with a three month hospital stay.  

The service treatment records demonstrate two complaints of knee pain, at the most, once in December 1970 and once in November 1972.  These were acute and transitory knee complaints.  There were no chronic complaints and no evidence of an increase in disability.  In fact, more than one examination during service, after noting the history of pre-service surgery, found the right knee to be normal with no residuals from the surgery.  There is no evidence to suggest a permanent worsening or increase in disability of the right knee during service.  

Furthermore a November 2012 independent medical examiner (IME) opinion found that upon entry to service the post-surgical state of the right knee clearly and unmistakably existed but the joint was assessed as normal.  The right knee objective findings were a consequence of a natural progression secondary to the loss of soft tissue (medial meniscus) and bone to bone wear.  The IME opined that it is less likely than not to have been aggravated by service.  The IME explained that the right knee was undergoing a natural progression of disease because of the need for a medial meniscectomy in 1969.  The IME opined that the right knee condition was less likely than not aggravated beyond the natural progression by an in-service injury or event. 

VA examinations in September 2006, November 2008 and January 2012 did not provide opinions on the issue of whether the pre-existing right knee injury was aggravated or increased in severity during service. 

The evidence is clearly against a finding of an increase in the right knee disability during service.  There is nothing in the service records suggesting the right knee disability had increased at that time, and the post-service review of the evidence by a medical professional showed no aggravation during service.  Therefore, direct service connection on the basis of aggravation is not warranted. 

Secondary service connection 

Service connection can also be granted on a secondary basis.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The Veteran contends that his service connected left knee disability has caused or aggravated his right knee disability. 

In September 2006 a VA examination was conducted.  The examiner noted the Veteran's reported history of twisting his right knee while playing volleyball in high school which required medial meniscus surgery.  The Veteran reported he was able to walk and run after then.  He did not have any problems with catching, locking or giving way and did well until 2004 when he began having knee soreness and swelling.  The Veteran reported not having any medical evaluation or treatment for his right knee.  He reported problems of weakness and fatigue with 3-4 days of swelling twice a year.  The Veteran reported occasionally using a cane for his left knee but he does not use a cane, brace or assistive device for his right knee.  The examiner opined that the Veteran's right knee condition is less likely as not secondary to his postoperative left knee condition from 1972.  The examiner also opined that his right knee condition is as likely as not multifactorial and primarily contributed to by deconditioning, loading forces related to his meniscectomy and excess body weight, and only to a lesser degree (less than 50 percent probability) by gait changes caused by his left knee.  An October 2006 x-ray shows right knee patellofemoral syndrome with degenerative joint disease history of right medial meniscal surgery. 

An October 2007 orthopedic consult was conducted to explain the Veteran's option of bilateral knee replacement.  At the time the Veteran reported his knees were more painful and stiff. 

In November 2008 a VA joints examination was conducted with review of the Veteran's chart but the claims filed was not reviewed as it was not sent.  His primary complaint was bilateral knee pain.  The examiner fully evaluated the Veteran's left and right knee disabilities.  The Veteran reported that he began to get right knee pain 10 years ago but did not recall a diagnosis.  He reported having daily right knee pain of 2 to 3 out of 10 without significant flare-ups, and no giving way or falling episodes, no catching or locking, subluxation, swelling or redness.  X-rays were taken in conjunction with the examination but no real changes were found when compared to the October 2006 x-rays.  No opinion as to whether the service connected left knee disability aggravated the right knee disability was provided.  

Following the September 2011 Board remand, in January 2012 another VA knee examination was conducted.  The examiner, a nurse practitioner, diagnosed right status post (pre-service) open meniscectomy and progressive moderate tricompartmental degenerative joint disease.  The examiner identified advancing bilateral knee multi compartment degenerative joint disease as residuals of knee surgeries.  The examiner checked the box to indicate that the claimed condition, which pre-existed service, was aggravated beyond its natural progression by an inservice injury, event or illness.  In the rationale section the examiner opined that the pre-service right knee problems were aggravated by service connected left post-operative knee, both problems have advanced over time to multicompartmentive degenerative joint disease.  The rationale is incomplete as there is no explanation as to how the right knee disability aggravated the left knee disability.  Therefore the opinion is of very limited probative value. 

In November 2012 an independent medical opinion was conducted of the claims file.  The independent medical examiner (IME), a physician, found that it was less likely than not that the right knee disability is associated with the service connected left knee disability, explaining that the right knee disability which existed prior to service, was not aggravated beyond its natural progression by an in service injury or event and noted this opinion was in complete disagreement with the January 2012 VA examiner's opinion.  

The IME opined that the right knee pathology is a consequence of a normal natural process of aging and residuals from his pre-existing need for a medial meniscectomy in 1969.  The IME explained that the orthopedic community is in full agreement that the need for a total or partial medial meniscectomy will lead to degenerative joint disease over time.  The younger the patient, the more likelihood of developing degenerative joint disease as a normal progression of aging.  The IME found that the Veteran's objective clinical findings were moderate for degenerative joint disease of the right knee, which is consistent for a normal progression of disease secondary to the loss of the soft tissue component (i.e. medial meniscus) and increased contact of bone to cartilage.  The IME also found that while the degenerative joint disease was described as moderate by the January 2012 VA examiner, the physical examination demonstrated slight limitation of motion and radiological examination which is consistent with natural progression of post-surgical sequela.  The IME opined that the right knee disability is less likely than not to have been aggravated by his service.  The IME "did not find sufficient (any) medical evidence in the orthopedic literature to substantiate the claim of knee degenerative joint disease being the primary cause for the contralateral knee joint degeneration."  The IME opined that the right knee disability was less likely than not to have been aggravated beyond the natural progression by the left knee.

Private treatment records were also reviewed however they only relate to treatment of the left knee disability, not the right.  A March 2011 five page treatment note from Dr. SJ addresses the history of the Veteran's left knee injury, treatment and current disability.  Dr. SJ's diagnoses were for the left knee only and the x-ray was of the left knee.  The only reference to the right knee is a range of motion finding. 

The Veteran alleges that his current right knee disability was aggravated by his service connected left knee disability.  The Veteran is competent to report observable symptomatology such as knee pain and subjective complaints of locking or instability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, issues such as the etiology of his current right knee disability, or whether his left knee disability has aggravated his right knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The weight of the probative medical evidence is against a finding of service connection for a right knee disability secondary to a left knee disability.  First, it is clear that the service-connected left knee condition did not cause the right knee condition.  As discussed more fully above, the right knee condition is the result of surgery that occurred prior to service.

The only positive opinion as to aggravation of the right knee by the left knee is the January 2012 opinion.  That opinion is entitled to little probative weight, however, for the following reasons.  The examiner provided absolutely no rationale.  All that was given was a statement that it was aggravated, with no reasons provided.  An unsubstantiated opinion by a medical professional - whether it be positive or negative - is entitled to little probative weight.  It was for this reason that the file was referred to another medical professional.

The IME's opinion that the right knee disability was not aggravated by the left knee disability has significantly more probative value than the VA examiner's opinion as there is a supporting rationale and thorough explanation.  As discussed more thoroughly above, the IME referenced the fact that there is no orthopedic literature to substantiate the claim that left knee degenerative joint disease would cause contralateral knee joint degeneration.  Furthermore the IME explained that the Veteran's current right knee disability, degenerative joint disease with slight limitation of motion, is the natural result of the removal of part of the meniscus 40 years prior, citing to accepted medical principles.  This reasoned medical opinion far outweighs not only the unsupported opinion provided by the VA examiner, but the Veteran's lay statements as to why he feels the left knee condition has aggravated the right knee condition.  Since such a question involves internal body processes not observable by a lay person, his statements are not competent on this question. 

Therefore, the Board finds that secondary service connection for a right knee condition is not warranted.  The evidence clearly shows the condition pre-existed the Veteran's military service, so it was not caused by the service-connected left knee condition.  As for aggravation, the most probative medical opinion of record found against such a conclusion.


ORDER

Service connection for a right knee disability, to include as secondary to a service connected left knee disability, is denied.


REMAND

The United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The September 2011 Board remand instructions included that a VA examiner should evaluate the Veteran's left knee and left leg musculature, and that muscle diagnostic codes should be considered.  The examiner did not evaluate the left leg muscles, to include the quadriceps muscle which was cut and stretched in service.  Therefore a remand for an additional examination is required. 

In October 2012 a rating decision was issued by the AMC granting service connection for the left knee disability based on subluxation (DC 5257) with a staged rating of 0 and 10 percent.  Although identified as such, this is not a complete grant of the benefits.  A complete grant of benefits includes a grant of the highest rating possible.  Not only was the Veteran not awarded the highest rating possible for subluxation, the original 10 percent rating for arthritis remained the same, which was the exact issue the Veteran had appealed.  Since the AMC mistakenly considered this a complete grant of benefits, it did not comply with the Board's prior remand instructions to consider the Veteran's disability under any appropriate muscle diagnostic codes.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination of the entire left leg, to include the knee and thigh muscles, to determine the current disability level of the left knee disability and related muscle injuries, if any.  

The examiner shall make a finding as to the severity of any left leg muscle disability and/or any shortening of the left leg present.

2. Review the claim file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  

(a)  Readjudicate the issues of increased ratings for a left knee disability based on subluxation (DC 5257). 
 
(b) Readjudicate the issues of increased ratings for the left knee disability based on arthritis and limitation of motion, as well as all other potentially applicable diagnostic codes, to include muscles and knee.

(c) If any of the benefits sought remain denied, issue a SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE   
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


